Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

AGREEMENT made and effective as of the thirty-first day of January, 2006 (the
“Effective Date”) by and between NYFIX, INC. a Delaware corporation with its
principal office at 333 Ludlow Street, Stamford, CT 06902, and Steven R.
Vigliotti, residing at ____________, ______________(hereinafter “Executive”).

 

In consideration of employment by NYFIX, Inc., a Delaware corporation, or any
subsidiary or affiliate of NYFIX, Inc. (collectively, “NYFIX,” “Employer” or the
“Company”) and services therein rendered, the undersigned Executive and NYFIX
hereby agree as follows:

 

1.

Employment.

 

The Company agrees to employ Executive, and Executive agrees to enter the employ
of the Company for the period stated in Section 3 hereof and upon the other
terms and conditions set forth herein.

 

2.

Position and Responsibilities.  

 

During the period of employment hereunder (the “Employment Period”), Executive
agrees to serve as Chief Financial Officer of the Company. The Executive shall
have the full responsibilities and authority consistent with such position and
report to Robert Gasser, Chief Executive Officer of the Company.

 

3.

Term of Employment.  

 

The Employment Period shall be deemed to have commenced as of January 31, 2006
and shall continue until December 31, 2007 unless further extended as provided
in this Section 3 or sooner terminated as provided in Section 19. Provided no
earlier termination pursuant to Section 19 has occurred, commencing on January
1, 2008, and on each successive anniversary thereafter, the Employment Period
shall be automatically extended for one additional calendar year, subject to
termination during such additional calendar year as provided in Section 19,
unless written notice, given at least 60 days prior to the beginning of such
additional calendar year, is provided by either party to the other that the term
of the Executive’s employment hereunder (the “Contract Term”) will not be so
extended.

 

4.

Duties.

 

Except as otherwise provided herein and except for illness, permitted vacation
periods and permitted leaves of absence as otherwise approved by the Chief
Executive Officer of the Company (the “CEO”), the Executive agrees that during
the term of his employment hereunder he shall devote substantially his full
business time, efforts, skill and abilities to the business of the Company in
accordance with the reasonable directions and orders of the CEO and will use his
best efforts to promote the interests of the Company. The Executive may take
reasonable amounts of time to attend to personal matters to the extent that such
activities do not inhibit or

 

1

 


--------------------------------------------------------------------------------



 

prohibit the performance of the Executive’s duties hereunder or inhibit or
conflict in any material way with the business of the Company.

 

5.

Vacation.

 

In addition to paid holidays, as defined by the Company’s holiday schedule,
Executive shall be eligible for four weeks paid vacation during each year of the
Employment Period, with vacation accruing on a prorata basis during each pay
period. All vacation periods shall be scheduled at the convenience of the
Employer.

 

6.

Compensation.

 

(a)

Base Salary and Annual Bonus.  (i) Employer shall pay Executive as compensation
for Executive’s services hereunder a total annual Base Salary of $400,000.00,
pro-rated to the extent Executive has not worked for all of January 2006, plus,
an Annual Bonus for each calendar year during the Employment Period based upon a
specified target amount approved by the Company’s Board of Directors for each
such year, based on goals, targets and metrics disclosed to the Executive prior
to, or within the first two months of each such year, with the actual amount of
such Annual Bonus (whether greater or less than the specified target amount)
being based upon the degree to which such Company goals are met. For the period
ending December 31, 2006, the specified target amount of the Annual Bonus shall
be $100,000 and the specified Company performance goal shall be the earnings
before interest, taxes, depreciation and amortization (EBITDA) from normal
recurring operations (excluding among others, restructuring costs, professional
fees and other costs associated with the ongoing SEC investigation and financial
restatements and compensation expense associated with grants under the Plan (as
defined below)) established in the 2006 budget provided to the Executive on
December 28, 2005. Annual Bonuses for calendar year 2007, and each calendar year
thereafter shall be based upon individual and corporate goals agreed to by the
Company and the Executive in good faith, with the specified target amount of
such future Annual Bonuses no less than 25% of the Executive’s annualized Base
Salary then payable to him.

 

(ii) The actual amount of Executive’s Annual Bonus in any year shall be
determined in accordance with the chart attached as Exhibit A.

 

(iii) All Annual Bonuses shall be paid to the Executive no later than the 15th
day of the third month following the end of the calendar year in which they are
earned.

 

(iv) The Executive’s Base Salary may be increased at any time during the
Employment Period in an amount mutually agreed upon by the Executive and the
Company based upon a performance evaluation performed by the Company’s Board of
Directors, with such increases in Base Salary being made if the Board of
Directors determines in good faith that such increase is warranted.

 

2

 


--------------------------------------------------------------------------------



 

In no event, however, shall the Executive’s Base Salary be decreased without
Executive’s prior written consent.

 

(b)

Other Compensation. The Company may extend special bonuses or incentives which
could include equity or equity related compensation awards (stock options,
restricted stock, restricted stock units, phantom stock, stock appreciation
rights, etc.). The granting of equity and equity related compensation awards to
the Executive under an equity incentive plan adopted by the NYFIX Board of
Directors and approved by the NYFIX stockholders (the “Plan”), shall (i) be made
at the same time the Board of Directors makes its first grant under the Plan
after the Effective Date of this Agreement to five or more most highly
compensated senior executives other than the CEO and (ii) be in an amount and
form of equal or greater value at the time of the grant than that granted under
the Plan to the senior executive, other than the CEO, with the fourth highest
grant under the Plan (in terms of value at the time of grant). Any equity and
equity related compensation awards shall be subject to the terms of the Plan and
award agreements under which they are granted.

 

(c)

Benefits. Executive shall be entitled to participate in all such benefit plans
and payroll practices, in accordance with the terms thereof, as may from time to
time be generally made available to the Company’s senior executives (including
without limitation – health/medical insurance plans, dental insurance plan, life
insurance plan, disability insurance plan, 401(k) and other pension and
retirement plan arrangements).

 

7.

Payment Terms.

 

The salary payment shall be made in accordance with the usual payroll system of
the Company, presently bi-weekly.

 

8.

Reimbursement of Expenses.

 

Employer shall pay or reimburse Executive for all reasonable travel and other
expenses incurred by Executive in performance of Executive’s obligations under
this Agreement, provided that such expenses are incurred in accordance with the
policies and procedures established by the Company. Such payments or
reimbursements will be made in accordance with the Company’s reimbursement
policy for senior executives.

 

9.

Non-Competition.

 

Except as required in the performance of his duties under this Agreement,
Executive will not: during any period he is performing services hereunder; and
(x) for the first six (6) months following the termination of employment by the
Executive for Good Reason due to a Change in Control; or (y) for the lesser of
one year following termination or the length of time the Executive is entitled
to payment under Section 20(i) other than for a Change in Control, either
directly or indirectly in any capacity or manner, without NYFIX prior written
approval:

 

 

3

 


--------------------------------------------------------------------------------



 

 

(a)

solicit business or accept orders for products and services competitive with
NYFIX products and services from any NYFIX client or prospective client with
whom Executive dealt, directly or indirectly, during the Employment Period;

 

(b)

develop, test or provide customer support for products or services competitive
with NYFIX products and services; or

 

(c) (i) hire any person who was employed by NYFIX at any time during the last
six months of the Employment Period (and who was not otherwise terminated by
NYFIX for any reason or no reason and whose hiring would not violate an
applicable non-competition agreement with NYFIX); (ii) directly or indirectly
induce or attempt to induce, solicit or encourage any person to leave then
current employment with NYFIX; or (iii) advise or counsel any person, other than
NYFIX, with respect to the identity or skill set of anyone who was employed by
NYFIX at any time during the last six months of the Employment Period (and who
was not otherwise terminated by NYFIX for any reason or no reason and provided
the hiring by such person would not violate an applicable non-competition
agreement with NYFIX.

 

10.

Non-Disclosure of Information.

 

(a)

Executive acknowledges that NYFIX’s trade secrets, NYFIX’s specific combination
of use of third-party parts, proprietary technology and software, information of
NYFIX’s partners, customers, and suppliers, and other Confidential Information
as may be shared with Executive are valuable and unique assets of NYFIX or such
providing party. NYFIX and Executive recognize that access to and knowledge of
NYFIX’s Confidential Information are essential to Executive’s duties as a NYFIX
Executive.



(b)

Executive agrees that he will not, during the Employment Period or at any time
thereafter, except as required in the performance of Executive’s duties
hereunder, or as agreed to in a prior writing signed by an authorized
representative of NYFIX, Inc. or as may be required by law or legal process: (i)
disclose any such Confidential Information to any person, firm, corporation, or
other entity for any reason or purpose whatsoever; (ii) copy any NYFIX
Confidential Information; or (iii) make use of any such Confidential Information
for Executive’s own purposes or for the benefit of any person, firm,
corporation, or other entity, other than NYFIX, under any circumstances during
or after the Employment Period.

 

(c)

On written request made by NYFIX, Executive agrees to promptly return or destroy
(at NYFIX’s option) all originals and copies of any NYFIX Confidential
Information and shall confirm in writing that this has been done and that no
other Confidential Information or copies thereof exist under Executive’s
control.

 

(d)

The term “Confidential Information” shall mean trade secrets, confidential
knowledge, proprietary information and any other nonpublic data of the Company,
its partners,

 

 

4

 


--------------------------------------------------------------------------------



 

customers, or suppliers. By way of illustration but not limitation,
“Confidential Information” includes (i) inventions, trade secrets, ideas,
processes, formulas, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs and techniques, in each case,
to the extent such items relate to communications and/or business transactions
with one or more users over a computer network or the Internet; and (ii)
information regarding plans for research, development, new products and
services, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices and costs, suppliers and customers; and
information regarding the skills and compensation of any other employee of the
Company.

 

11.

The Company’s Right to Inventions.

 

(a)

Executive shall promptly disclose, grant and assign to the Company for its sole
use and benefit any and all inventions, improvements, technical information,
methods and suggestions made, conceived, reduced to practice or learned by
Executive, either alone or jointly with others, which Executive may acquire or
develop (whether or not during usual working hours) during the Employment Period
(“Company Inventions”), and all patent rights, copyrights, trade secret rights
and all other rights throughout the world (collectively, “Proprietary Rights”)
related to Company Inventions, whether or not such Company Inventions are
patentable or registrable under copyright or similar statutes, together with all
patent applications, patents, copyrights and reissues thereof that may at any
time be granted for or upon any such Company Inventions. Executive acknowledges
that all original works of authorship which are made by Executive (solely or
jointly with others) within the scope of his or her employment and which are
protectable by copyright are “works made for hire,” as that term is defined in
the United States Copyright Act (17 U.S.C., Section 101). However, this Section
11 shall not apply to developments, inventions, improvements, technical
information, methods or suggestions which (i) do not relate to the present or
planned business or research and development of the Company at any time during
the Employment Period and (ii) are made and conceived by the Executive: (A) at
all times other than during normal working hours, (B) never on the Company’s
premises and (C) never using the Company’s tools, devices, equipment or
Proprietary Rights.

 

(b)

In connection with the Company Inventions:

 

(i)

Executive shall without charge, but at the expense of the Company, promptly
execute and deliver such applications, assignments and other instruments as may
be reasonably necessary or proper to vest title to any Company Inventions and
related Proprietary Rights in the Company and to enable it to obtain and
maintain the entire right and title thereto throughout the world; and

 

(ii)

Executive shall provide to the Company at its expense (including a reasonable
payment for the time involved if Executive is not then an Executive) all
reasonable assistance to prosecute its Proprietary

 

 

5

 


--------------------------------------------------------------------------------



 

Rights, or to prosecute or defend any litigation or other matter relating to
such Proprietary Rights or Company Inventions.

 

(c)

Executive will assist the Company in obtaining and enforcing United States and
foreign Proprietary Rights relating to Company Inventions in any and all
countries. To that end Executive will execute, verify and deliver such documents
and perform such other acts (including appearances as a witness) as the Company
may reasonably request for applying for, obtaining, sustaining and enforcing
such Proprietary Rights and the assignment thereof and the Company shall
compensate Executive at a reasonable rate for time actually spent by Executive
after the Employment Period providing such assistance. In addition, Executive
will execute, verify and deliver assignments of such Proprietary Rights to the
Company or its designee. Executive will assist the Company with respect to
Proprietary Rights relating to such Company Inventions in any and all countries
during and after the Employment Period, and the Company shall compensate
Executive at a reasonable rate for time actually spent by Executive after the
Employment Period providing such assistance.

 

(d)

If the Company is unable to obtain Executive’s signature on any document related
to Company Inventions or Proprietary Rights, Executive hereby designates the
Company and its duly authorized agents as Executive’s attorney in fact, to
execute, verify and file for Executive any such documents and to do all other
acts related to Company Inventions or Proprietary Rights with the same legal
effect as if executed or done by Executive. This power of attorney shall be
deemed coupled with an interest and shall be irrevocable. Executive hereby
waives and quitclaims to the Company any and all claims, of any nature
whatsoever, which Executive now has or may hereafter have for infringement of
any Proprietary Rights assigned hereunder to the Company.

 

12.

Obligation to Keep Company Informed.  

 

During the Employment Period and for a period of one (1) year thereafter,
Executive will promptly disclose to the Company fully and in writing and will
hold in trust for the sole benefit of the Company any and all Company
Inventions. In addition, Executive will promptly disclose to the Company all
patent applications filed by him or her within one (1) year after the Employment
Period that relate to Executive’s employment with the Company.

 

13.

Prior Inventions.  

 

Any Inventions that Executive made before the Employment Period are excluded
from this Agreement. To avoid uncertainty, Executive lists in Exhibit “B” all
Inventions that Executive has, alone or with others, made before the Employment
Period, that Executive considers to be his property or the property of third
parties and that Executive wishes to have excluded from this Agreement. If
disclosure of an invention on Exhibit B would cause Executive to violate any
prior confidentiality agreement, Executive understands that he or she is not to
list that invention in Exhibit B but is to inform the Company that Executive has
not listed all inventions for that reason.

 

 

6

 


--------------------------------------------------------------------------------



 

 

14.

No Improper Use Of Materials.  

 

During the Employment Period, Executive will not improperly use or disclose any
confidential information or trade secrets, if any, of any former employer or
other person to whom Executive has an obligation of confidentiality, and
Executive will not bring onto the premises of the Company any unpublished
documents or any property belonging to any former employer or other person to
whom Executive has an obligation of confidentiality unless consented to in
writing by that former employer or person.

 

15.

No Conflicting Obligation.  

 

Executive represents that his or her performance under this Agreement and as a
Company Executive does not and will not breach any non-compete agreement, any
non-solicitation agreement or any confidentiality agreement covering information
that Executive acquired before the Employment Period. Executive has not entered
into and will not enter into any oral or written agreement in conflict herewith.

 

16.

Return of Company Documents.  

 

When Executive leaves the employ of the Company, Executive will deliver to the
Company all materials, including copies, acquired during the Employment Period
pertaining to the Company or its business, whether or not such materials contain
or disclose Confidential Information.

 

17.

Legal and Equitable Remedies.  

 

Because Executive’s services are personal and unique and because Executive may
have access to and become acquainted with Company Confidential Information, the
Company shall have the right to enforce the provisions of this Agreement by
injunction or other equitable relief, without bond and without prejudice to any
other rights and remedies that the Company may have for a breach of this
Agreement, which Executive acknowledges will result in irreparable harm to the
Company.

 

18.

Indemnification.

 

EXECUTIVE INDEMNIFIES THE COMPANY FULLY AGAINST ALL LOSSES, LIABILITIES, COSTS
(INCLUDING LEGAL COSTS) AND EXPENSES THAT THE COMPANY MAY INCUR AS A RESULT OF
ANY BREACH (INCLUDING A BREACH ARISING AS A RESULT OF NEGLIGENCE) OF EXECUTIVE’S
OBLIGATIONS SET FORTH UNDER SECTIONS 9, 10, 11, 14 AND 15 OF THIS AGREEMENT. The
Company shall (i) indemnify the Executive to the full extent permitted by law
for all expenses, costs, liabilities and legal fees which the Executive may
incur in the discharge of his duties hereunder; (ii) reimburse the Executive for
any reasonable legal fees and expenses incurred by the Executive in contesting
or disputing any termination of the Executive’s employment hereunder or in
seeking to obtain or enforce any right or benefit provided by this Agreement,
but only if the Executive shall prevail with respect to the preponderance of the
matters at issue; (iii) reimburse the Executive for his legal expenses,
including fees and disbursements, incurred in connection with the

 

7

 


--------------------------------------------------------------------------------



 

negotiation and preparation of the agreements governing his employment
hereunder, including, without limitation, this Agreement, such reimbursement
amount not to exceed $7,500; and (iv) provide the Executive with the same
coverage afforded directors and other officers under a director’s and officer’s
liability insurance policy. The payments under (ii) and (iii) above shall be
made within thirty (30) days after the Executive’s request for payment is
received by the Company accompanied with such evidence of his having prevailed
(as described above) and such evidence of the fees and expenses incurred as the
Company may reasonably require.

 

 

19.

Termination.

 

(a)               Executive’s employment may not be terminated prior to December
31, 2007 by the Employer for any reason other than (i) a material breach by the
Executive of any of the material obligations to which he is subject under this
Agreement, (ii) Executive engaging in willful misconduct which is materially
injurious to the Company, its customers or suppliers, (iii) Executive engaging
in any act of fraud or other conduct which would constitute a felony under
federal or state law ((i), (ii) and (iii) individually and collectively defined
as “Cause”) or as a result of Executive’s death or disability as defined below.
Commencing January 1, 2008, Employer may terminate Executive’s employment with
or without Cause upon 60 days’ prior written notice. No termination of the
Executive’s employment shall be effected due to a violation of clause (i) of the
first sentence of this paragraph unless the Executive fails to cure such breach
or improper conduct within fourteen (14) days after written notice of the
Company’s intention to terminate the Executive’s employment is delivered to the
Executive. As provided in Section 20, if Executive’s employment is at any time
terminated by the Company in the absence of Cause, or if at any time the
Executive terminates his employment for Good Reason (as defined below), the
Executive shall be entitled to the payments and benefits described in and set
forth under Section 20(a), hereof, subject to the terms of Sections 20, 21 and
27.

 

(b)           Notwithstanding anything to the contrary contained herein,
Employer may terminate Executive’s employment (i) upon ten (10) days’ written
notice, in the event that Executive is unable to perform his assigned duties and
responsibilities due to illness, physical or mental disability or any other
reason, and such disability or other reason exists for any 180 days (occurring
on at least 90 consecutive days) within any twelve consecutive months, or (ii)
upon the death of the Executive.

 

(c)               The Executive shall have Good Reason for terminating his
employment with the Company under this Agreement if one or more of the following
occurs:

 

(i)

a reduction by the Company in the Executive’s Base Salary; or the minimum target
amount of the Annual Bonus without the Executive’s prior written consent;

 

(ii)

the relocation of the Executive’s principal places of employment to a location
that is fifty (50) miles further from his current principal place of residence
than either Manhattan, New York or Stamford Connecticut;

 

(iii)

the Company elects not to extend the Contract Term as of the beginning of any
calendar year;

 

 

8

 


--------------------------------------------------------------------------------



 

 

 

(iv)

there is a change in the Executive’s status or reporting responsibilities that
does not reflect a promotion, as long as notification of intent to terminate
employment for Good Reason by the Executive to NYFIX or the successor Employer,
in the event of a Change in Control, occurs within no more than 1 year after the
change in such status or reporting responsibilities;

 

(v)

any material violation by the Company of this Agreement;

 

(vi)

the assignment of duties inconsistent with the Executive’s status as Chief
Financial Officer or a substantial reduction in the Executive’s responsibilities
and authority, as long as notification of intent to terminate employment for
Good Reason by the Executive to NYFIX or the successor Employer, in the event of
a Change in Control, occurs within no more than 1 year after the change or
reduction of the Executive’s duties; or

 

(vii)

the Company is involved in a Change in Control (defined below), as long as
notification by the Executive to NYFIX or its successor of Executive’s intent to
terminate employment for Good Reason occurs within no more than 1 year after the
Change in Control.

 

Good Reason does not include termination by the Employer for Cause or from the
Executive’s death or termination without Good Reason.

 

20.

Compensation Upon Termination

 

(a)               If during the Employment Period the Executive’s employment is
terminated (A) by the Company other than for Cause or (B) by the Executive for
Good Reason, then:

 

(i)     the Company shall continue to pay to the Executive (or his legal
representatives or estate) his Base Salary then in effect for the remainder of
the Contract Term, or if greater, for a period of one year; PROVIDED, HOWEVER
that if such termination occurs on or after a Change in Control the Company
shall pay the Executive in three equal successive monthly payments, commencing
on the first day of the month following termination of employment that in the
aggregate are equal to either (1) three times the sum of (x) the Executive’s
annualized Base Salary then in effect and (y) annualized target Annual Bonus (or
the actual Annual Bonus earned by the Executive during the immediately preceding
year, determined on an annualized basis, if greater than the target Annual
Bonus) (the sum of (x) and (y) hereinafter being referred to as the “Change in
Control Amount”) should such termination occur at a time when the Company has
not made grants under the Plan to the Executive or the Executive is not at least
50% vested in all of such grants that have been made to him prior to the Change
in Control and (2) two times the Change in Control Amount should such
termination occur at a time when the Company has made grants to the Executive
under the Plan and the Executive is at least 50% vested in all such grants that
have been made to him prior to the Change in Control. The timing for any payment
provided for in this paragraph shall be subject to the provisions of Section 27
of this Agreement. For purposes of Section 20(a)(i)(1) or (2), a grant made
prior to a Change in Control,

 

9

 


--------------------------------------------------------------------------------



 

including one for which Executive receives the stock of an acquirer in a Change
of Control, shall be deemed to be vested as of termination of Executive’s
employment after the Change in Control where vesting of such grant continues to
occur after such termination.

 

(ii)                   For eighteen (18) months following termination of
employment, Executive shall be entitled to coverage at Company’s sole expense
under all medical, dental and life insurance benefit programs that the Company
generally makes available to its employees and senior executives during such
eighteen-month period, provided that the Executive’s participation is possible
under the general terms and provisions of such plans and programs.

 

(iii)                  The Executive’s right to exercise and/or the Executive’s
vesting in equity or equity related compensation awards shall continue during
the period of the Consultancy Agreement referred to in Section 28, to the extent
permitted under the applicable Plan, and management will make all reasonable
efforts to see that any such Plan so provides. The amount of any payment or
benefit provided for the Executive hereunder shall not be reduced by retirement
benefits or by offset against any amount claimed to be owed by the Executive to
the Company. Furthermore, the Executive shall not be required to mitigate the
amount of any payment provided for the Executive by seeking other employment or
otherwise, nor, shall the amount of any payment or benefit provided for the
Executive hereunder be reduced by any compensation earned by the Executive as a
result of employment by another employer (provided such employment does not
violate the provisions of Section 9 of this Agreement).

 

For purposes of this Agreement, the occurrence of a Change in Control event
shall be certified objectively by the CEO of the Company solely on a ministerial
basis based on the definitions provided in subsection (b) of this Section 20 and
such certification shall not involve any discretionary authority.

 

(b)

For purposes of this Agreement, “Change in Control” means any of the following
events:

 

(i)

A change in the ownership of the Company. A change in ownership of the Company
occurs on the date that any one person, or more than one person acting as a
group (as defined in regulations under Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”)) acquires ownership of stock of the Company
that, together with stock held by such person or group, constitutes more than
50% of the total fair market value or total voting power of the stock of the
Company. However, if any one person, or more than one person acting as a group
is considered to own more than 50% of the total fair market value or total
voting power of the stock of the Company, the acquisition of additional stock by
the same person or persons shall not be considered to cause a change in
ownership of the Company (or to cause a change in effective control of the
Company within the meaning of subparagraph (ii) below). An increase in the
percentage of stock owned by any one person, or persons acting as a group, as
result of a transaction in which the Company acquires its stock in exchange for
property will be treated as an acquisition of stock. For purposes of this
subsection (i), a change in ownership of the Company only occurs when there is a
transfer of stock of the Company (or issuance of stock of the Company) and stock
in the Company remains outstanding after the transaction; or

 

 

 

10

 


--------------------------------------------------------------------------------



 

 

 

(ii)

A change in effective control of the Company. A change in the effective control
of the Company occurs only on the date that either:

 

(A)              Any one person or more than one person acting as a group (as
defined in regulations under Section 409A of the Code) acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) ownership of stock of the Company possessing 35% or more
of the total voting power of the stock of the Company, or

 

(B)              A majority of members of the Company’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company’s board of directors
prior to the date of the appointment or election; or

 

(iii)

A change in the ownership of a substantial portion of the Company’s assets. A
change in ownership of a substantial portion of the Company’s assets occurs on
the date that any one person or more than one person acting as a group (as
defined in regulations under Section 409A of the Code) acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 40% of the total gross fair market value of
all the assets of the Company immediately prior to such acquisition or
acquisitions. For this purpose, gross fair market value means the value of the
assets of the Company or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets.

 

(A)              A transfer of assets by the Company is not treated as a change
in the ownership of such assets if the assets are transferred to? (1) a
shareholder of the Company (immediately before the asset transfer) in exchange
for or with respect to its stock; (2) an entity, 50 percent or more of the total
value or voting power of which is owned, directly or indirectly, by the Company;
(3) a person, or more than one person acting as a group, that owns, directly or
indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of the Company; or (4) an entity, at least 50 percent of the
total value or voting power of which is owned, directly or indirectly, by a
person described in (3). For purposes of this paragraph and except as otherwise
provided, a person’s status is determined immediately after the transfer of the
assets.

 

(c)               For purposes of subsection (b) of this Section 20, the term
“Company” includes only (i) the corporation for whom the Executive is performing
services at the time of the Change in Control event; (ii) the corporation that
is liable for the payment under this Section 20 (or all corporations liable for
the payment if more than one corporation is liable); or (iii) a corporation that
is a majority shareholder of a corporation identified in (i) or (ii), or any
corporation in a chain of corporations in which each corporation is a majority
shareholder of another corporation in the chain, ending in a corporation
identified in (i) or (ii). For purposes of this paragraph, a majority
shareholder is a shareholder owning more than 50% of the total fair market value
and total voting

 

11

 


--------------------------------------------------------------------------------



 

power of such corporation.

 

(d)               For purposes of subsections (b) and (c) of this Section 20,
Section 318 of the Code shall apply to determine stock ownership. Stock
underlying a vested option is considered owned by the individual who holds the
vested option (and the stock underlying an unvested option is not considered
owned by the individual who holds the unvested options). For purposes of the
preceding sentence, however, if a vested option is exercisable for stock that is
not substantially vested (as defined by Treas. Reg. §1.83-3(b) and (j)), the
stock underlying the option is not treated as owned by the individual who holds
the option.

 

21.

Limitation on Payment Obligation.

 

(a)

Notwithstanding any other provision of this Agreement, any “parachute payment”
to be made to or for the benefit of the Executive, whether pursuant to this
Agreement or otherwise, shall be modified to the extent necessary so that the
requirements of either subparagraph (i) or (ii) below are is satisfied:

 

 

(i)

The aggregate “present value” of all “parachute payments” payable to or for the
benefit of the Executive, whether pursuant to this Agreement or otherwise, shall
be less than three times the Executive’s “base amount” or

 

 

(ii)

Each “parachute payment” to or for the benefit of the Executive, whether
pursuant to this Agreement or otherwise, shall be in an amount which does not
exceed the portion of the “base amount” allocable to such “parachute payment”.

 

 

(iii)

For the purposes of this limitation, no “parachute payment,” the receipt of
which the Executive shall have effectively waived prior to the date which is
fifteen (15) days following termination of employment and prior to the earlier
of the date of constructive receipt and the date of payment thereof, shall be
taken into account.

 

(b)

Notwithstanding any other provision of this Agreement, no “illegal parachute
payments” shall be made to or for the benefit of the Executive.

 

(c)

For purposes of this Section:

 

 

(i)

The term “base amount” shall have the meaning set forth in section 280G (b) (3)
of the Code;

 

 

(ii)

The term “parachute payment” shall mean a payment described in section 280G (b)
(2) (A) and not excluded under Section 280G (b) (6) of the Code;

 

 

(iii)

The term “illegal parachute payment” shall mean a payment described in section
280G (b) (2) (B) of the Code;

 

 

(iv)

“Present value” shall be determined in accordance with section 280G (d) (4) of
the Code; and

 

 

(v)

The portion of the “base amount” allocable to any “parachute payment” shall be

 

 

12

 


--------------------------------------------------------------------------------



 

determined in accordance with section 280G (b) (3) of the Code.

 

(d)

This Section shall be interpreted and applied to limit the amounts otherwise
payable to the Executive under this Agreement or otherwise only to the extent
required to avoid the imposition of excise taxes on the Executive under section
4999 of the Code or the disallowance of a deduction to the Company under section
280G(a) of the Code, except that the Executive shall be presumed to be a
disqualified individual for purposes of applying the limitations set forth in
subsection (a) above without regard to whether or not the Executive meets the
definition of disqualified individual set forth in section 280G(c) of the Code.
In the event that the Company and the Executive are unable to agree as to the
application of this Section, the Company’s independent auditors shall select
independent tax counsel to determine the amount of such limits. Such selection
of tax counsel shall be subject to the Executive’s consent, provided that the
Executive shall not unreasonably withhold his consent. The determination of such
tax counsel under this Section shall be final and binding upon the Company and
the Executive.

 

22.

Claims Procedures for Termination Pay

 

The CEO of NYFIX, Inc. (the “CEO”) may, and upon reasonable written request from
the Executive shall, provide to the Executive information as to the amount, if
any, to which the Executive is entitled under the terms of Section 20(a)(i) of
this Agreement following termination of his employment (“Termination Pay”). If
the Executive disagrees with such determination, he shall provide written notice
to that effect to the CEO. If no such notice is received by the CEO within the
later of sixty (60) days after the termination of the Executive’s employment
with the Company or ninety (90) days after the Executive receives written
notification of the amount of Termination Pay from the CEO, the CEO’s
determination shall be final, and no claim for a different Termination Pay shall
be permitted. In the event any such claim is duly filed for a different
Termination Pay, the CEO shall exercise his best efforts to act upon such claim
within sixty (60) days after its receipt. If such claim is denied, in whole or
in part, the CEO shall give notice in writing of such denial to the Executive
within sixty (60) days after receipt of the claim, setting forth (i) one or more
specific reasons for such denial; (ii) specific reference to pertinent
provisions of this Agreement on which the denial is based; (iii) a description
of any additional material or information necessary for the Executive to perfect
the claim and an explanation of why such material or information is necessary;
and (iv) information to the effect that the Executive may request a full review
of such claim by filing with the CEO, within sixty (60) days after the Executive
has received such notice, a request for such review, including, a statement of
the CEO’s opinion as to whether, in the Company’s opinion, the Executive has a
right to bring a civil action under Section 502 of the Employee Retirement
Income Security Act of 1974 (“ERISA”), as amended following an adverse benefit
determination on review, and, if so, a statement of that right. In the event any
such request for review is duly submitted, the CEO shall review the claim within
sixty (60) days and the Executive shall be given written notice of the result of
such review, which shall be final within the Company, but shall be subject to
review under the Agreement to Arbitrate Claims and otherwise pursuant to Section
25.2 . If such claim is denied in whole or in part, such notice shall include
(i) one or more specific reasons for such denial; (ii) specific reference to
pertinent provisions of this Agreement on which the denial is based; (iii) a
statement that the Executive is entitled to receive upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the

 

13

 


--------------------------------------------------------------------------------



 

claim; and (iv) a statement of the CEO’s opinion as to whether, in the Company’s
opinion, the Executive has a right to bring a civil action under Section 502 of
ERISA, and, if so, a statement of that right. The Executive may designate any
other person to act on his behalf in pursuing a benefit claim or appealing the
denial of a benefit claim under the terms of these procedures. The Company in
its discretion may amend, modify or eliminate these procedures or substitute
different procedures, at any time and from time to time, provided that any such
change does not materially affect Executive’s review rights in an adverse manner
under this Section 22 without Executive’s prior written consent.

 

23.

Notices.

 

Any notices under this Agreement shall be given at the address specified below
or at such other address as the party shall specify in writing. Such notice
shall be deemed given upon personal delivery or, if sent by certified or
registered mail, three days after the date of mailing.

 

24.

Representations.

 

Executive hereby represents and warrants that there is no action, proceeding or
investigation pending or, to Executive’s knowledge, threatened against him or
her and Executive has not been convicted of, pleaded nolo contendere to, or had
an order issued or consent decree entered into in respect of, a charge of
violating securities laws or any felony.

 

25.

General Provisions.

 

25.1

Governing Law.  

 

THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE INTERNAL
SUBSTANTIVE LAWS, AND NOT THE LAWS OF CONFLICTS, OF THE STATE OF NEW YORK.

 

25.2

Venue.

 

Except as set forth in the Agreement to Arbitrate Claims dated January 31, 2006,
between Executive and NYFIX (the “Arbitration Agreement”), attached hereto as
Exhibit C and incorporated herein, Executive and NYFIX agree that the exclusive
forum for the resolution of any and all disputes or controversies that may arise
between them relating to this Agreement shall be the courts of the State of New
York or of the United States of America located in New York County, New York,
and by execution and delivery of this Agreement, Executive and NYFIX each hereby
accepts, generally and unconditionally, the exclusive jurisdiction of those
courts. Executive and NYFIX each hereby irrevocably waives, in connection with
any such action or proceeding, any objection, including, without limitation, any
objection to the laying of venue or based on the grounds of forum non
conveniens, which it may now or hereafter have to the bringing of any such
action or proceeding in such respective jurisdictions.

 

 

 

14

 


--------------------------------------------------------------------------------



 

25.3

Entire Agreement.

 

This Agreement and the Arbitration Agreement set forth the entire agreement and
understanding between the Company and Executive relating to the subject matter
hereof and supersede and merge all prior oral and written agreements and
discussions between the parties relating to that subject matter. No modification
of or amendment to this Agreement, nor any waiver of any rights under this
Agreement, will be effective unless in writing signed by the party to be
charged. Any subsequent change or changes in Executive’s duties, salary or
compensation will not affect the validity or scope of this Agreement. If there
is a conflict between this Agreement and the Arbitration Agreement, the
Arbitration Agreement governs and controls.

 

25.4

Consultancy.

 

As used in this Agreement, the term “Employment Period” does not include any
time during which Executive may be or have been retained by the Company as a
consultant.

 

25.5

Enforcement; Severability.

 

It is the desire and the intent of the parties hereto that the provisions of
this Agreement be enforced to the fullest extent permissible under the laws and
public policy of the jurisdictions in which enforcement is sought. Accordingly,
if any particular portion or provision of this Agreement shall be adjudicated to
be invalid or unenforceable, the remaining portion or such provision or the
remaining provisions of this Agreement, or the application of such provision or
portion of such provision as is held invalid or unenforceable to persons or
circumstances other than those to which it is held invalid or unenforceable,
shall not be effected thereby.

 

25.6

Successors and Assigns.

 

This Agreement and all rights of the Executive hereunder shall inure to the
benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive should die while any amounts have
accrued to him under this Agreement up until the time of his death, all such
amounts unless otherwise provided herein shall be paid in accordance with the
terms of this Agreement to the Executive’s devisee, legatee, or other designee
or, if there is no such designee, to the Executive’s estate. This Agreement will
be binding upon Executive’s heirs, executors, administrators and other legal
representatives and will be for the benefit of the Company, its successors and
its assigns; provided, that the Company and any such successor or assign shall
provide prompt notice to Executive of any assignment of this Agreement.

 

25.7

Survival.

 

The provisions of this Agreement shall survive the assignment of this Agreement
by the Company to any successor in interest or other assignee. The provisions of
Sections 9, 10, 11, 12, 13, 16, 17, 18, 19, 20, 21, 22, 23, 25, 26 and 27 which
by their nature and context, are intended to survive any termination of
Executive’s employment with the Company and shall so survive such termination.

 

 

 

15

 


--------------------------------------------------------------------------------



 

25.8

Waiver.

 

No waiver by either party hereto of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by either party hereto
shall be construed as a waiver of any other right. Neither party hereto shall be
required to give notice to enforce strict adherence to all terms of this
Agreement.

 

25.9

No Unannounced Modifications to Signature Documents.

 

By signing and delivering this Agreement and/or any schedule, exhibit,
amendment, or addendum thereto, each party will be deemed to represent to the
other that the signing party has not made any changes to such document from the
draft(s) originally provided to the other party by the signing party, or vice
versa, unless the signing party has expressly called such changes to the other
party’s attention in writing (e.g., by “redlining” the document or by a comment
memo or email).

 

26.

Non-Disparagement.

 

Except as required or permitted under law, neither party, nor any director,
officer, employee, agent or other representative of either party shall in any
way, and at any time during or after the Employment Period, make any derogatory
or defamatory remarks about the other party that may disparage him or it in any
manner.

 

27.

Section 409A Requirements.

 

This Agreement is intended to satisfy in form and operation the requirements of
the terms of Section 409A of the Code to the extent applicable and any
applicable guidance or regulations, including transition rules, thereunder
(collectively, “Section 409(A)”). To the extent required by Section 409A, and
notwithstanding any other provision of this Agreement, no payment or benefit
that constitutes deferred compensation for purposes of Section 409A will be
provided to the Executive following his separation from service prior to the
first to occur of (i) the date of the Executive’s death or (ii) the first day of
the seventh month following the month in which his separation from service
occurs, if he is a “specified employee” (as defined under Section
409A(a)(2)(B)(i) of the Code). Any payment that is delayed pursuant to the
provisions of the immediately preceding sentence shall instead be paid in a lump
sum promptly following the first to occur of the two dates specified in the
immediately preceding sentence. Furthermore and notwithstanding any other
provision of this Agreement to the contrary, this Agreement is deemed to be
modified in any way necessary to satisfy the requirements of Section 409A as
determined by the Company in its good faith discretion.

 

28.

Consultant’s Agreement

 

The Company and Executive agree to negotiate in good faith promptly following
the execution of this Agreement an agreement under which Executive renders
services to the Company as a consultant following the termination of Executive’s
employment by the Company other than for Cause or by the Executive for Good
Reason. Such consulting agreement shall, at the election of Executive, extend
for a period of not less than one year. Furthermore, such consulting agreement
shall provide that the Company’s obligations thereunder shall be assumed by the
purchaser of the Company after a Change in Control in the event of an asset
transaction or any other transaction

 

16

 


--------------------------------------------------------------------------------



 

in which the Company is dissolved, merged into or with another entity or
otherwise goes out of separate and distinct existence.

 

EXECUTIVE UNDERSTANDS THAT THIS AGREEMENT AFFECTS HIS OR HER RIGHTS TO
INVENTIONS EXECUTIVE MAKES DURING EMPLOYMENT WITH THE COMPANY, AND RESTRICTS
EXECUTIVE’S RIGHTS TO DISCLOSE OR USE THE COMPANY’S CONFIDENTIAL INFORMATION AND
TO COMPETE IN BUSINESS WITH THE COMPANY, DURING AND AFTER SUCH EMPLOYMENT.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

                EXECUTIVE HAS CAREFULLY READ THIS EMPLOYMENT AGREEMENT AND
UNDERSTANDS ITS TERMS. EXECUTIVE HAS COMPLETELY FILLED OUT EXHIBIT B TO THIS
AGREEMENT.

 

Dated:   January 31, 2006

Signature

 

 

/s/ Steven R. Vigliotti

Steven R. Vigliotti

 

 

 

Dated: January 31, 2006

 

 

 

 

 

NYFIX, Inc.

 

 

 

 

 

 

 

 

By:

/s/ Robert C. Gasser

 

Robert C. Gasser

 

President and Chief Executive Officer

 

 



 

17

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

 

The Executive’s target Annual Bonus for a calendar year, as set forth in Section
6(a) of the Agreement, shall be increased or decreased by way of multiplication
by the “Bonus Percentage” set forth in the following chart, depending upon the
degree to which the applicable Goals and Targets are satisfied for such calendar
year, as follows:

 

 

 

DEGREE OF ATTAINMENT OF GOALS AND TARGETS DURING THE APPLICABLE CALENDAR YEAR

 

BONUS PERCENTAGE

150% or Greater

200%

140%

180%

130%

160%

120%

140%

110%

120%

100%

100%

90%

90%

80%

80%

70%

70%

60%

60%

50% or Less

50%

 



 

18

 


--------------------------------------------------------------------------------



 

 

 

EXHIBIT B

 

To: NYFIX, Inc.:

 

1. The following is a complete list of all inventions or improvements relevant
to the subject matter of my employment by NYFIX, Inc. or any of its subsidiaries
or affiliates (collectively, the “Company”) that have been made or conceived or
first reduced to practice by me alone or jointly with others prior to my
employment by the Company that I desire to remove from the operation of the
Executive Agreement to which this Exhibit A is attached.

 

X  

No inventions or improvements.

 

                ___ See below:

 

 

 

____ Additional sheets attached.

 

 

2. I propose to bring to my employment the following materials and documents of
a former employer:

 

X  

No materials or documents.

 

                ___ See below:

 

 

 

____ Additional sheets attached.

 

 

                Signature: /s/ Steven R. Vigliotti

Steven R. Vigliotti

 

19

 


--------------------------------------------------------------------------------



 

 

EXHIBIT C

 

AGREEMENT TO ARBITRATE CLAIMS

 

I recognize that differences may arise between me and NYFIX, Inc. or one of its
present or future subsidiaries or affiliates during or after my employment with
the Company, and that those differences may or may not be related to my
employment. I understand and agree that by entering into this Agreement to
Arbitrate Claims (“Agreement”), I anticipate gaining the benefits of a
non-judicial, impartial dispute-resolution procedure.

 

I understand that any reference in this Agreement to “the Company” will include
not only NYFIX, Inc., but also all NYFIX, Inc. present and future subsidiaries
and affiliates, and all successors and assigns of any of them.

 

Claims Included by the Agreement

 

Except as excluded in the following provision, “Claims Not Included by the
Agreement,” the Company and I mutually consent to the resolution by arbitration
of all claims or controversies (“Claims”), whether or not arising out of my
employment (or its termination), that the Company may have against me or that I
may have against the Company or against any of its officers, directors,
employees or agents in their capacity as such or otherwise. This includes, but
is not limited to, the following:

 

1)

Any and all claims for wrongful discharge; breach of contract, both express and
implied; breach of the covenant of good faith and fair dealing, both express and
implied; negligent or intentional infliction of emotional distress; negligent or
intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; and defamation;

 

2)

Any and all claims for violation of any federal, state or municipal statute
including, but not limited, Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the New
York Human Rights Law, the New York City Administrative Code, as amended from
time to time;

 

3)

Any and all claims arising out of any other applicable laws, rules and
regulations of any jurisdiction whatsoever.

 

Claims Not Included by the Agreement

 

Claims I may have for workers’ compensation or unemployment compensation
benefits are not covered by this Agreement.

 

Claims for provisional relief, such as temporary restraining orders, preliminary
injunctions, attachments and the like, and claims for permanent injunctive and
other equitable relief are not covered by this Agreement. Specifically, claims
related to the enforcement of any confidentiality obligation, whether arising
from contract or otherwise, between me and the Company are not covered by this
Agreement.

 

Representation

 

Any party may be represented by an attorney of his, her or its choice.

 

Discovery

 

Each party shall have the right to take the deposition of a number of
individuals to be agreed upon by the parties hereto and any expert witness
designated by another party. Each party also shall have the right to make
requests for production of documents to any party. The right to compel testimony
by subpoena specified below shall be applicable to discovery pursuant to this
paragraph. Additional discovery may be had only where the Arbitrator selected
pursuant to this Agreement so orders, upon a showing of substantial need.

 

 

20

 


--------------------------------------------------------------------------------



 

 

Designated of Witnesses

 

At least 30 days before the arbitration, the parties must exchange lists of
witnesses, including any expert, and copies of all exhibits to be used at the
arbitration.

 

Subpoenas

 

Each party shall have the right to subpoena witnesses and documents for the
arbitration.

 

Arbitration Procedures

 

The Company and I agree that, except as provided in this Agreement, any
arbitration shall be in accordance with the then-current Model Employment
Arbitration Procedures of the American Arbitration Association (“AAA”) before an
arbitrator who is licensed to practice law in the State of New York (“the
Arbitrator”). The arbitration shall take place in the County of New York, New
York.

 

The Arbitrator shall be selected as follows: The AAA shall give each party a
list of 5 arbitrators drawn from its panel of labor and employment arbitrators.
Each side may strike all names on the list it deems unacceptable. If only one
common name remains on the lists of all parties, said individual shall be
designated as the Arbitrator. If more than one common name remains on the lists
of all parties, the parties shall strike names alternately until only one
remains. If no common name remains on the lists of all parties, the AAA shall
furnish an additional list or lists until the arbitrator is selected.

 

The Arbitrator shall apply the substantive law of New York. The New York Rules
Of Evidence shall apply. The Arbitrator, and not any federal, state, or local
court or agency, shall have exclusive authority to resolve any dispute relating
to the interpretation, applicability, enforceability or formation of this
Agreement, including but not limited to any claim that all or any part of this
Agreement is void or voidable. The arbitration shall be final and binding upon
the parties.

 

The Arbitrator shall have jurisdiction to hear and rule on pre-hearing disputes
and is authorized to hold pre-hearing conferences by telephone or in person as
the Arbitrator deems necessary. The Arbitrator shall have the authority to
entertain a motion to dismiss and/or a motion for summary judgment by any party
and shall apply the standards governing such motions under the Federal rules of
Civil Procedure.

 

Either party, at its expense, may arrange for and pay the cost of a court
reporter to provide a stenographic record of proceedings.

 

Either party, upon request at the close of hearing, shall be given leave to file
a post-hearing brief. The time for filing such a brief shall be set by the
Arbitrator.

 

Either party may bring an action in any court of competent jurisdiction to
compel arbitration under this Agreement and to enforce an arbitration award.
Except as otherwise provided in this Agreement, both the Company and I agree
that neither of us shall initiate or prosecute any lawsuit or administration
action (other than an administrative charge of discrimination) in any way
related to any claim covered by this Agreement.

 

The Arbitrator shall render an award and written opinion in the form typically
rendered in labor arbitrations.

 

Arbitration Fees and Costs

 

The Company and I initially shall equally share the fees and costs of the
Arbitrator. Each party will deposit funds or post other appropriate security for
its share of the Arbitrator’s fee, in an amount and manner determined by the
Arbitrator, 10 days before the first day of hearing. Notwithstanding the
foregoing, the Arbitrator shall have the authority to reallocate its costs and
fees between the parties hereto as he or she deems appropriate. Each party shall
pay for its own costs and attorneys’ fees, if any. However, if any party
prevails on a statutory claim that affords the prevailing party attorneys’ fees,
or if there is a written agreement providing for fees, the Arbitrator may award
reasonable fees to the prevailing party.

 

 

21

 


--------------------------------------------------------------------------------



 

 

Requirements for Modification or Revocation

 

This Agreement to arbitrate shall survive the termination of my employment. It
can only be revoked or modified by a writing signed by the parties that
specifically states an intent to revoke or modify this Agreement.

 

Sole and Entire Agreement

 

This is the complete agreement of the parties on the subject of arbitration of
disputes. This Agreement supersedes any prior or contemporaneous oral or written
understanding on the subject. No party is relying on any representations, oral
or written, on the subject of the effect, enforceability or meaning of this
Agreement, except as specifically set forth in this Agreement.

 

Construction

 

If any provision of this Agreement is adjudged to be void or otherwise
unenforceable, in whole or in part, such adjudication shall not affect the
validity of the remainder of the Agreement.

 

Consideration

 

The promises by the Company and by me to arbitrate differences, rather than
litigate them before courts or other bodies, as well as the Company’s agreement
to employ me and to grant me stock options, provide consideration to enter into
this Agreement.

 

Not an Employment Agreement

 

This Agreement is not, and shall not be construed to create, any contract of
employment, express or implied. Nor does this agreement in any way alter the
“at-will” status of my employment, which can only be affected by an express
written employment agreement signed by me and an authorized representative of
the Company.

 

No Unannounced Modifications to Signature Documents

 

By signing and delivering this Agreement and/or any schedule, exhibit,
amendment, or addendum thereto, the Company and I will each be deemed to
represent to the other that the signing party has not made any changes to such
document from the draft(s) originally provided to the other party by the signing
party, or vice versa, unless the signing party has expressly called such changes
to the other party’s attention in writing (e.g., by “redlining” the document or
by a comment memo or email).

 

Voluntary Agreement

 

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS AGREEMENT, THAT I UNDERSTAND ITS
TERMS, THAT ALL UNDERSTANDINGS AND AGREEMENTS BETWEEN THE COMPANY AND ME
RELATING TO THE SUBJECTS COVERED IN THE AGREEMENT ARE CONTAINED IN IT, AND THAT
I HAVE ENTERED INTO THE AGREEMENT VOLUNTARILY AND NOT IN RELIANCE ON ANY
PROMISES OR REPRESENTATIONS BY THE COMPANY OTHER THAN THOSE CONTAINED IN THIS
AGREEMENT ITSELF.

 

I FURTHER ACKNOWLEDGE THAT I HAVE HAD THE OPPORTUNITY TO DISCUSS THIS AGREEMENT
WITH MY OWN ATTORNEY AND HAVE DONE SO TO THE EXTENT THAT I HAVE WISHED.

 

EMPLOYEE:

 

NYFIX, INC.:

/s/ Steven R. Vigliotti

 

/s/ Robert C. Gasser

Signature of Employee

 

Signature of Authorized Company Representative

 

 

22

 


--------------------------------------------------------------------------------



 

 

 

Steven R. Vigliotti

 

Robert C. Gasser, President and Chief Executive Officer

Print Name of Employee

 

Print Name and Title of Representative

January 31, 2006

 

January 31, 2006

Date

 

Date

 

 

 

23

 

 

 